Exhibit 10.10

 

OFFSHORE RESTRICTED SECURITIES SUBSCRIPTION AGREEMENT

 

This Agreement is executed in reliance upon the transaction exemption afforded
by Regulation S (“Regulation S”) as promulgated by the Securities and Exchange
Commission (“SEC”), under the Securities Act of 1933, as amended, (the “1933
Act”).

 

This Agreement has been executed by the undersigned in connection with the sale
and purchase of shares of restricted common stock (hereinafter referred to as
the “Shares”) of Synthetic Blood International, Inc., (hereinafter referred to
as “Company” or “Seller”) a corporation organized under the laws of the State of
New Jersey, United States of America, with its principal administrative office
located at 3189 Airway Avenue, Building C, Costa Mesa, California 92626.

 

The Shares are being purchased from The Company pursuant to Rule 903 of
Regulation S. The capitalized terms used herein and not defined herein shall
have the meanings given to them in Regulation S.

 

The undersigned, purchaser (hereinafter referred to as “Buyer”), hereby
represents and warrants to, and agrees with Seller as follows:

 

1. AGREEMENT TO SUBSCRIBE: PURCHASE PRICE

 

a. SHARES PURCHASED: The Buyer hereby agrees to purchase                     
Common Shares at $                     (U.S.) per share, for a total purchase
price of $                    .

 

b. FORM OF PAYMENT: Buyer has deposited the purchase price by delivering good
funds in United States Dollars to the Company.

 

c. NON-REFUNDABLE. Buyer understands that once purchase price has been delivered
and the securities issued, there is no rescission of this agreement and no
refund will be made.

 

2. BUYER’S REPRESENTATIONS; ACCESS TO INFORMATION; INDEPENDENT INVESTIGATION.

 

a. OFFSHORE TRANSACTION. Buyer represents and warrants to the Company as
follows:

 

(i) Buyer is not a U.S. Person or and buyer was not formed for the purpose of
investing in securities which have not been registered under the 1933 Act in
reliance upon Regulation S by or for the benefit of a U.S. person;

 

(ii) At the time the buy order was originated, Buyer was outside the United
States;

 

(iii) No offer to sell or purchase the Shares was made in the United States;

 

(iv) Buyer has not engaged in nor will engage in any “Directed Selling Efforts,”
i.e., any activity undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
any of the Shares being purchased by the Buyer.

 

(iv) Buyer is purchasing the Shares for its own account and for investment
purposes and not with the view towards distribution or for the account of a U.S.
Person;



--------------------------------------------------------------------------------

(v) All subsequent offers and sales of the shares shall be made in compliance
with Regulation S and/or pursuant to registration of the Shares under the 1933
Act or pursuant to an exemption from registration under the 1933 Act, including
but not limited to, compliance with the applicable provisions under the Act. In
any case, the Shares will not be resold to U.S. Persons or within the United
States until after the end of a one year restricted period commencing on the
date of Closing of the purchase of the Shares and otherwise in compliance with
Rule 904 of Regulation S;

 

(vi) Buyer understands that the shares are being offered and sold to it in
reliance on specific exemptions from the registration requirements of Federal
and States securities laws and that the Seller is relying upon the truth and
accuracy of the representations, warranties, agreement herein in order to
determine the applicability of such exemptions and the suitability of Buyer to
acquire the Shares.

 

(vii) Buyer acknowledges that, in making the decision to purchase the Shares,
Buyer had relied solely upon independent investigations made by it and not upon
any representations made by Company with respect to the Company or the Shares.

 

(viii) Buyer and any person receiving a selling concession or acting as a
distributor or dealer on behalf of the Buyer prior to the expiration of the
restricted period under Regulation S will send a confirmation or other notice to
any other purchaser stating that the purchase is subject to the same
restrictions on offers and sales that apply to the Buyer.

 

b. NO GOVERNMENT RECOMMENDATION OR APPROVAL. Buyer understands that no Federal
of State agency has passed on or made any recommendation or endorsement of the
Shares.

 

3. SELLER’S REPRESENTATIONS. Seller represents and warrants to Buyer as follows:

 

a. REPORTING COMPANY. The Company is registered under section 12(b) or 12(g) of
the Securities Exchange Act of 1934, as amended, (the “Exchange Act”). The
Company is a “reporting issuer” as defined by Rule 902 of Regulation S. The
Company is required to comply with the reporting obligations under Section 12(g)
of the Exchange Act. The Company is current in its reporting obligations with
the Securities and Exchange Commission. The Company’s common stock is listed on
the Over the Counter Bulletin Board under the symbol SYBD.

 

b. GOOD STANDING. The Company is incorporated in the state of New Jersey and is
in good standing as of the date of this agreement. The Company’s Federal
Identification Number is 22-3067701.

 

The Company is currently authorized to issue 200,000,000 shares of common stock
and as of the date of this agreement has 88,788,874 shares issued and
outstanding. The Company is current in its state and federal filing
requirements.

 

c. OFFSHORE TRANSACTION.

 

(i) Seller has not offered the securities which are the subject of this
transaction to any person in the United States, any identifiable groups of U.S.
citizens abroad, or to any U.S. Person as that term is defined in Regulation S.

 

(ii) At the time the buy order was originated, Seller and/or its agents
reasonably believed Buyer was outside of the United States and was not a U.S.
Person.

 

2



--------------------------------------------------------------------------------

(iii) Seller and/or its agents reasonably believe that the transaction has not
been pre-arranged with a buyer in the United States.

 

d. NO DIRECTED SELLING EFFORTS. Seller has not engaged in nor will engage in any
“Directed Selling Efforts,” i.e., any activity undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for any of the Shares being purchased by the Buyer.

 

e. FULLY PAID SHARES. The Shares when issued and delivered will be duly and
validly authorized and issued, fully paid and non-assessable and will not
subject the holders thereof to personal liability by reason of being such
holders. There are no preemptive rights of any shareholders of the Company. The
Shares are free and clear of any security interest, liens, claims, or other
encumbrances.

 

f. VALID AGREEMENT. The Subscription Agreement has been duly authorized, validly
executed and delivered on behalf of the Seller and is a valid and binding
agreement in accordance with its terms, subject to general principles of equity
and to bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.

 

g. NON-CONTRAVENTION. The execution and delivery of the Subscription Agreement
and the issuance of the Shares and the transaction contemplated by the
Subscription Agreement do not and will not conflict with or result in a breach
by the Seller of any of the terms or provisions of, or constitute a default
under, the articles of incorporation or by-laws of the Company, or any
indenture, mortgage, deed of trust or other material agreement or instrument to
which the Company is a party of by which it or any of its properties or assets
are bound, or any existing applicable law, rule or regulation or any applicable
decree, judgment or order of any other governmental body having jurisdiction
over the Company or any of its properties or assets.

 

h. APPROVALS. Seller is not aware of any authorization, approval or consent of
any governmental body which is legally required for the issuance and sale of the
Shares are contemplated by the Subscription Agreement.

 

i. INFORMATION. Seller has provided Buyer with copies of the Company’s Form 10-K
for the period ended April 30, 2003 as filed with the Securities and Exchange
Commission. Except for the number of shares issued and outstanding, Seller
represents these reports contain complete and full disclosure of the Company and
there have been no subsequent agreements or understandings made with any entity
or person. Further, the Company is not subject to any litigation.

 

4. EXEMPTION; RELIANCE ON REPRESENTATION.

 

a. PURCHASE AND SALE UNDER REGULATION S. Buyer understands that the offer and
sale of the Shares are not being registered under the 1933 Act. Seller is
relying on the rules governing offers and sales made outside the United States
pursuant to Regulation S as an exemption from registration for this transaction
between the Seller and the Buyer.

 

b. RESTRICTED SECURITIES. Buyer agrees that the Shares were acquired by the
Company in a transaction not involving any public offering and are deemed to be
“restricted securities” as defined in SEC Rule 144(a)(3). Buyer further
understands that “restricted securities” cannot be resold publicly within the
United States except, pursuant to an effective registration statement or an
exemption from such registration. Buyer acknowledges that SEC Rule 144 permits
the public resale of “restricted securities” in reliance upon an exemption from
registration under Section 4(1) of the 1933 Act only if the conditions of

 

3



--------------------------------------------------------------------------------

Rule 144 are met. In general, the conditions which must be met to rely on Rule
144 to publicly resell restricted securities in the United States are as
follows:

 

(i) A minimum of one year must lapse between the later of the date of the
acquisition of the Shares from Seller or the date of upon which the full
purchase price has been paid to the Seller and the date of resale of the Shares.

 

(ii) The amount of Shares which may be sold by any person (or persons whose
sales must be aggregated under the Rule) in any ninety day period may not exceed
the greater of 1% of the then outstanding shares of common stock of the Company
or the average weekly volume during the four calendar weeks prior to such sale.

 

(iii) The Shares must be sold in “Brokers Transactions” within the meaning of
Section 4(4) of the 1933 Act or in transactions directly with a “market maker”
as defined in Section 3(a)(38) of the Exchange Act of 1934.

 

(iv) A Notice of Intention to Sale must be filed with the SEC.

 

(v) There must be current public information available with respect to the
Shares.

 

c. COMPLIANCE WITH SECURITIES LAWS. Buyer understands and agrees that because
the Shares are being acquired under Regulation S and are “restricted
securities,” Buyer will be required to comply with both the provisions of
Regulation S and Rule 144 in any resale of the Shares, absent registration of
the Shares or an exemption therefrom.

 

5. TRANSFER AGENT INSTRUCTIONS.

 

Seller and Buyer agree that the Seller will deliver at Closing certificates
representing the Shares duly endorsed for transfer, or the Company’s transfer
agent will be instructed to issue one or more share certificates representing
the Shares in the name of Buyer and in such denominations to be specified prior
to Closing by the Buyer. All certificates shall bear appropriate restrictive
legends to the effect that no transfer of the Share may be made except in
compliance with the provisions of Regulation S.

 

Seller and Buyer agree that the Company transfer agent is hereby directed and
authorized to refuse to register any transfer of the Shares which is not made in
accordance with the provisions of Regulation S. Seller agrees that an
instruction be placed with the transfer agent until the end of the restricted
period under Regulation S to prohibit any transfer. Otherwise, the Shares shall
be transferable on the books and records of the Company. Nothing in this
section, however, shall affect in any way the Buyer’s obligations and agreement
to comply with all applicable securities laws upon resale of the Shares.

 

6. REGISTRATION RIGHTS.

 

The Company shall prepare and file with the United States Securities and
Exchange Commission, a registration statement with respect to the Shares sold
pursuant to this Regulation S subscription document as soon as practicable and
shall use its best efforts to cause such registration statement to become
effective.

 

7. CLOSING DATE.

 

The date of the issuance of the sale of the Shares (the “Closing Date”) shall be
as of not later than                      or such other mutually agreed to time.

 

4



--------------------------------------------------------------------------------

8. CONDITIONS TO THE SELLER’S OBLIGATION TO SELL.

 

Buyer understands that Seller’s obligation to sell the stock is condition upon:

 

a. The receipt and acceptance by Seller of this Subscription Agreement executed
by Buyer for all of the Shares as evidenced by execution of this Subscription
Agreement by the President or Secretary of the Seller, and

 

b. Delivery into the closing depository by Buyer of good funds as payment in
full for the purchase of the Shares.

 

9. CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE.

 

Seller understands that Buyer’s obligation to purchase the Stock is conditioned
upon:

 

a. Acceptance and execution by Buyer of this Subscription Agreement for the sale
of Shares; and

 

b. Delivery of Shares of Common Stock with restrictive legends as described
herein to the Security Holder.

 

10. GOVERNING LAW.

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of California, United States of America. A facsimile transmission
of this signed agreement shall be legal and binding to all parties hereto.

 

11. MODIFICATION.

 

This Agreement sets forth the entire understanding of the parties with respect
to the subject matter hereof, supersedes all existing agreements among them
concerning such subject matter, and may be modified only by a written instrument
duly executed by each party with the approval of their respective boards of
directors.

 

12. NON-ASSIGNABLE.

 

This Agreement is not assignable or transferable to any other party.

 

13. ATTORNEY FEES.

 

Buyer shall be responsible for his own legal fees in connection with the
execution and negotiation of this Agreement.

 

If any action at law or equity, including an action for declaratory judgment is
filed, or if an arbitration proceeding is brought to enforce or interpret the
terms, covenants or provisions of this Agreement, each party agrees to bear
their own attorneys’ fees and costs.

 

5



--------------------------------------------------------------------------------

14. FORM OF OWNERSHIP. Please indicate the form of ownership that the Subscriber
desires for the Shares:

 

            

  

Individual

            

  

Joint Tenants with Right of Survivorship

            

  

Tenants in Common

            

  

Community Property

            

  

Trust

            

  

Corporation

            

  

Partnership

            

  

Other:                                     
                                                                       

 

IN WITNESS WHEREOF, this Offshore Restricted Securities Subscription Agreement
was duly executed on the date first written below.

 

Dated this              day of the month of                     , 2003.

 

Buyer:

 

By:

 

 

--------------------------------------------------------------------------------

   

            (Authorized Signature)

   

 

--------------------------------------------------------------------------------

   

            (Print Name and Title)

   

 

--------------------------------------------------------------------------------

   

            (Address)

   

 

--------------------------------------------------------------------------------

   

            (City)

   

 

--------------------------------------------------------------------------------

   

            (Country)

 

Accepted by the Seller this              day of the month of
                    , 2003.

 

SYNTHETIC BLOOD INTERNATIONAL, INC.

By:

 

 

--------------------------------------------------------------------------------

   

            (Authorized Signature)

 

6